Citation Nr: 0522534	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-15 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of bilateral inguinal hernia repair with residual 
pain, claimed as residuals of abdominal hernias.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from April 1986 to 
June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran service 
connection for residuals of abdominal hernias with a 
noncompensable evaluation.  The veteran requests a 
compensable evaluation.

The veteran requested a Board hearing in Washington, DC in 
his May 2003 substantive appeal.  He was scheduled for a 
hearing for July 28, 2005; however, he failed to report to 
the hearing and did not request that the hearing be 
rescheduled.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

Effective August 28, 2002, the veteran was awarded service 
connection for scars as a result of his bilateral inguinal 
hernia repairs.  A noncompensable (0 percent) rating was 
assigned.  The veteran requests a higher rating for all 
residuals of the inguinal hernia repairs.  The record 
reflects that he was afforded a VA examination in January 
2003; however, the examination did not discuss any symptoms 
that the veteran experienced as a result of his scars, nor 
did it give a measurement of the scars.  As the rating 
criteria for scars requires a measurement of the scars and a 
finding of symptoms related to the scars, the Board concludes 
that a new VA examination is necessary that addresses the 
rating criteria to determine the severity of the veteran's 
scars due to his bilateral inguinal hernia repairs.

The Board further notes that the veteran complains of pain 
while lifting or with increased abdominal pressure.  These 
symptoms are not associated with the veteran's scars, but are 
residuals of the veteran's inguinal hernia repairs.  The 
record does not indicate that the RO considered these 
symptoms in assigning the diagnostic code with which to rate 
the veteran for his residuals of inguinal hernia repairs.  
Therefore, the RO should consider all residuals of the 
veteran's inguinal hernia repairs and assign any other 
diagnostic code it deems appropriate to the veteran's 
service-connected disability.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should make arrangements for 
the veteran to undergo a VA examination 
to determine the nature and extent of any 
residuals of the veteran's bilateral 
inguinal hernia repairs.  Any tests or 
studies deemed necessary to make these 
determinations should be undertaken or 
ordered by the physician.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.

Specifically, the examiner should address 
the extent of the scars resulting from 
the veteran's bilateral inguinal hernia 
repairs, and discuss any limitation of 
function caused by such scars.  The 
precise location of the scars should be 
noted.  An accurate measurement of each 
scar should be provided.  The examiner 
should indicate whether there is 
underlying soft tissue damage, and 
whether there is any pain, numbness, or 
any other neurological manifestation on 
examination.  The examiner should also 
address whether the scar is unstable or 
adherent to the underlying tissue.  

The examiner should indicate whether the 
bilateral hernias are: small, 
postoperative recurrent, or unoperated 
irremediable; or, not well supported by 
truss; or not readily reducible; or are 
postoperative recurrent, readily 
reducible and well supported by truss or 
belt; or small, reducible, or without 
true hernia protrusion

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  The RO 
should consider all residuals of the 
veteran's bilateral inguinal hernia 
repairs and apply separate diagnostic 
codes for separate disabilities, if 
appropriate.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case, and 
afford the veteran the requisite 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


